Citation Nr: 1622529	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased ratings for bilateral diabetic retinopathy, currently assigned "staged" ratings of 0 percent prior to June 26, 2015, and 20 percent from that date.
 
2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida RO.  In March 2015, these matters were remanded for additional development (by a Veterans Law Judge. other than the undersigned).  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  Prior to June 26, 2015, the Veteran's bilateral diabetic retinopathy was mild and was not manifested by impairment of vision, pain, episodic incapacity, or active pathology, and incapacitating episodes requiring bed rest were not shown.

2.  The bilateral diabetic retinopathy is not shown at any time to have been manifested by corrected distance visual acuity worse than 20/40 in each eye; impairment of the visual fields worse than the equivalent of 20/70 in one eye and 20/50 in the other eye; or by incapacitating episodes requiring bedrest.

3.  The Veteran's left lower extremity peripheral neuropathy is manifested by impairment no greater than mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the sciatic nerve is not shown.

4.  The Veteran's right lower extremity peripheral neuropathy is manifested by impairment no greater than mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the sciatic nerve is not shown.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral retinopathy prior to June 26, 2015 and a rating for the bilateral retinopathy in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.21, 4.79, Diagnostic Codes (Codes) 6006-6066 (2015).

2.  A rating in excess of 10 percent for left lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Code 8520 (2015).

3.  A rating in excess of 10 percent for right lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2010 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and a July 2015 supplemental SOC readjudicated the matters after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in June 2009 and June 2015; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Bilateral retinopathy

Diabetic retinopathy is rated under 38 C.F.R. § 4.79, Code 6006, which directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Under the General Rating Formula based on incapacitating episodes, the following disability ratings apply: a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a maximum 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  A note to Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  [As incapacitating episodes of retinopathy during the evaluation period are neither shown nor alleged by the Veteran or his representative, further consideration of these criteria is not necessary.]  

Visual impairment is rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75(a).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b). 

When both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, the evaluation is determined by separately evaluating the visual acuity and visual field defect (expressed as a level of visual acuity) and combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).
In a March 2009 letter, a retinal specialist stated that the Veteran had recurrent vitreous hemorrhage in his left eye presumably secondary to proliferative diabetic retinopathy.  He also had a good pattern of panretinal photocoagulation and the provider could not identify any neovascularization of the disc.  The physician opined that the vitreous hemorrhage was due to traction on old fibrovascular tissue and that further therapy would involve vitrectomy to relieve the presumed vitreous traction.

In an April 2009 letter, treating ophthalmologist Dr. Johnson stated that the Veteran's eye history was remarkable for cataracts status post surgery, bilaterally, retinal tears status post laser, and diabetic retinopathy status post laser.  Dr. Johnson stated that the Veteran underwent cataract surgery in September 2003.

On June 2009 VA examination, the Veteran was noted to be receiving care from a private retinal specialist.  He denied pain, diplopia, or malignant neoplasm.  His uncorrected distance vision was 20/60 -2/+2 in the right eye and 20/50 in the left eye.  Best corrected distance vision was 20/30+2 in the right eye and 20/40+2 in the left eye.  Best corrected near vision was 20/30 in the right eye and 20/30 in the left eye.  Pupils were equally round and reactive to light.  Fields were full to finger count in both eyes.  Extra ocular motility showed full range of motion in both eyes.  Intraocular pressure was 17 mmHg in the right eye and 16 mmHg in the left eye.  Evaluation of both corneas was within normal limits.  Slit lamp revealed posterior intraocular lens implants in both eyes.  The angles were open.  The anterior chamber was deep and quiet.  There was syneresis in both eyes.  Dilated view of the posterior pole showed cup-to-disc of 0.2 horizontal and vertical in the right eye, and 0.3 horizontal and vertical in the left eye.  The optic nerves were shallow in both eyes.  There were a few dot and blot hemorrhages in both eyes.  There was an epiretinal membrane in the left eye.  There were scattered laser scars in the posterior pole and temporal in the right eye.  There was moderate pan-retinal photocoagulation in the left eye.  The peripheral retina was clear of holes or detachments.  The impression was pseudophakic in both eyes.  The examiner opined that the cataracts were not likely a result of the service-connected condition of diabetes mellitus, and diabetic retinopathy (left eye worse than right) was secondary to diabetes mellitus.

Based on this evidence, the June 2009 rating decision on appeal granted service connection bilateral retinopathy, rated 0 percent.

In a June 2009 statement, the Veteran stated that he had blood in both eyes, blurry vision, and severely impaired night vision.

In a July 2009 statement, Dr. Wong stated that the Veteran had been treated for clinically significant macular edema in both eyes and proliferative diabetic retinopathy with high-risk characteristics in the left eye.  Dr. Wong opined that the fact that the proliferative diabetic retinopathy had required panretinal photocoagulation indicated that the retinopathy is severe.

On February 2010 VA treatment, diabetic teleretinal imaging showed mild nonproliferative diabetic retinopathy with evidence of previous retinal laser treatment, bilaterally.  On January 2012 VA treatment, the Veteran reported no changes in vision.

On June 26, 2015 VA examination, the diagnoses included proliferative diabetic retinopathy of the left eye, nonproliferative diabetic retinopathy of the right eye, and diabetic macular edema of both eyes.  The Veteran reported that he was followed by a private retina specialist for diabetic retinopathy and macular edema, for which he had panretinal photocoagulation in the left eye two years earlier, and one intravitreal injection of anti-VEGF in the right eye for diabetic macular edema.  He was using prednisolone acetate 1% in the right eye after his post-cataract-intraocular-lens (PCIOL) dislocated in the right eye and necessitated IOL replacement with an anterior chamber IOL.  The Veteran reported that he noticed his right eye had turned bright red the night before the examination, for the first time, which the examiner noted was a subconjunctival hemorrhage.  On physical examination, uncorrected distance visual acuity was 20/40 or better in the right eye and 20/70 in the left eye.  Uncorrected near visual acuity was 20/100 in the right eye and 10/200 in the left eye.  Corrected distance visual acuity was 20/40 or better in both eyes.  Corrected near visual acuity was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupil diameter was 3 millimeters in the right eye and 3.5 millimeters in the left eye.  An afferent pupillary defect was present in the left eye.  The examiner noted trace APD in the left eye, surgical oval pupil with RL in the right eye, and round and RL in the left eye.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have corneal irregularity that results in severe irregular astigmatism.  He did not have diplopia.  Tonometry with Goldmann applanation showed eye pressure of 17 in both eyes.  Slit lamp and external eye exam showed normal exam/lids/lashes; subconjunctival hemorrhage from 2 to 8:00 clockwise in the right eye; normal conjunctiva/sclera in the left eye; exposed broken suture at 9:00, 1 straddling buried suture intact on either side of the broken suture in the right cornea; normal left cornea; normal anterior chambers in both eyes; elongated PI sup-temp in the right iris; normal left iris; ACIOL centered/clear in the right lens; and PCIOL centered/clear in the left lens.  On internal eye exam, the fundus was abnormal in that the right macula showed scattered focal laser scars, 2+ pucker, and rare dot heme, and the left macula showed few scattered focal laser scars and 1+ pucker.  The optic discs, vessels, and vitreous were normal in both eyes.  The right periphery showed rare dot heme and no break or detachments x 360, and the left periphery showed PRP up to arcades x 360.  The Veteran was noted to have a visual field defect (or a condition that may result in visual field defect).  Visual field testing was performed using Goldmann's equivalent III/4e target.  There was contraction of a visual field.  There was moderate loss of the left superior visual field.  There was no scotoma.  The Veteran did not have legal (statutory) blindness based upon visual field loss.  He was postoperative for cataract removals in both eyes with replacement intraocular lens bilaterally.  There was no aphakia or dislocation of the crystalline lens.  The intraocular lenses were in position and clear.  The examiner noted there was diabetic macular edema secondary to diabetic retinopathy, and proliferative diabetic retinopathy of the left eye.  There was no scarring or disfigurement attributable to any eye condition.  The Veteran had not had any incapacitating episodes attributable to any eye condition in the previous 12 months.  The examiner opined that the Veteran's eye conditions do not impact on his ability to work.

The Goldmann chart results from the June 2015 VA examination were interpreted by VA Medical Officer Dr. Murray as, for the left eye, 70 temporally, 55 down temporally, 45 down, 45 down nasally, 45 nasally, 50 up nasally, 15 up, and 20 up temporally, for a total remaining visual field in the left eye of 345.  Divided by the eight directions measured (under 38 C.F.R. § 4.77(b)), the average concentric contraction of the visual field of the left eye was 43.125.  For the right eye, the chart results were interpreted as 75 temporally, 70 down temporally, 45 down, 45 down nasally, 50 nasally, 50 up nasally, 35 up, and 50 up temporally, for a total remaining visual field in the right eye of 420.  Divided by the eight directions measured, the average concentric contraction of the visual field of the right eye was 52.5.

Additional VA treatment records through June 2015 show symptomatology largely similar to that shown on the VA examinations described above.

Based on this evidence, a July 2015 rating decision granted a 20 percent rating for bilateral diabetic retinopathy, effective June 26, 2015 (the date of the VA examination that first showed that the criteria for such rating were met).

Prior to June 26, 2015, there is no evidence of any visual (or any other functional) impairment related to the Veteran's diabetic retinopathy.  On June 2009 VA examination, his best corrected distance vision was 20/30+2 in the right eye and 20/40+2 in the left eye; his best corrected near vision was 20/30 in both eyes. On February 2010 VA treatment, mild bilateral nonproliferative retinopathy was noted.  Under Code 6066, a 0 percent rating is warranted for vision of 20/40 (or better) in both eyes.  Because there is no evidence during that period of any impairment of visual fields or muscle function or any other pathology that would warrant a compensable rating, there is no valid basis upon which to assign a compensable rating prior to June 26, 2015. 

From June 26, 2015 to the present, the evidence shows that the Veteran's corrected distance visual acuity is 20/40 or better in both eyes, which warrants a 0 percent rating.  On June 2015 VA examination, the average concentric contraction of the left eye was 43.125; under Code 6080, an affected eye with concentric contraction with a remaining visual field of 31 to 45 degrees is evaluated as 20/70 (6/21).  On examination, the average concentric contraction of the right eye was 52.5; under Code 6080, an affected eye with concentric contraction with remaining visual field of 46 to 60 degrees is evaluated as 20/50 (6/15).  Under Code 6066, for vision of 20/70 in the poorer eye and 20/50 in the other eye, a 20 percent rating is warranted.  Combining the 0 percent rating for visual acuity and the 20 percent rating for visual field defect under the provisions of 38 C.F.R. § 4.25, a 20 percent rating, and no higher, is warranted for the Veteran's bilateral retinopathy.  More severe impairment of visual acuity and/or the visual fields is required to meet the criteria for a higher rating.  There is also no evidence of, and the Veteran does not allege that he has, impairment of muscle function, scotoma, no more than light perception, anatomical loss of the eye, or any other pathology in either eye that would warrant a rating higher than 20 percent.

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of bilateral retinopathy.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 0 percent and 20 percent ratings assigned (and were considered in the increase); they do not support the assignment of a still higher schedular rating at any time.

All symptoms of the Veteran's bilateral retinopathy are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the matter of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  The record reflects that the Veteran is still employed as a teacher.  Notably, TDIU is not specifically alleged. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).




Peripheral neuropathy of the bilateral lower extremities

Peripheral neuropathy of the lower extremities is rated under Code 8520.  A 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted when there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

On June 2009 VA examination, the Veteran reported that he walked about an hour every day for exercise.  He complained of numbness in both lower extremities, reporting some numbness on a daily basis with no flare-ups.  He complained of numbness in both legs below the knees which began several years earlier.  He did not use assistive devices and did not take any treatment or medication for the peripheral neuropathy.  There was no history of ulceration of the feet.  On physical examination, the Veteran walked without assistance or devices.  He was in no pain and his gait was unremarkable.  There was no pitting edema, ulceration, or amputation of the extremities.  On neurological examination, muscle tone and power were within normal limits and equal bilaterally.  There was no muscle atrophy.  Sensation to touch and pinprick was within normal limits and equal bilaterally in the lower extremities.  Deep tendon reflexes were 3+ and equal bilaterally.  The diagnoses included peripheral neuropathy, of the distal distribution of the tibial and peroneal nerves, both lower extremities, mild to moderate, related to diabetes mellitus type 2.  The examiner opined that the diagnoses had no significant effect on the Veteran's usual occupation or usual activities of daily living.

Based on this evidence, the June 2009 rating decision on appeal granted service connection and 0 percent ratings, each for peripheral neuropathy of the right and left lower extremities.
In a June 2009 statement, the Veteran stated that he had burning in both feet and numbness in the lower legs, and these symptoms woke him two or three times each night; he had to get out of bed and walk around to relieve the discomfort.

On February 2010 and January 2012 VA treatment, there was no clubbing, cyanosis or edema of the lower extremities.  Foot sensation was intact and there were no ulcers or lesions.  

On June 2015 VA examination, the Veteran reported burning pain and numbness in the legs.  Symptoms attributable to the neuropathy included moderate constant pain in both lower extremities, moderate paresthesias and/or dysesthesias in both lower extremities, and moderate numbness in both lower extremities.  Neurologic strength testing was 5/5 and deep tendon reflexes were normal bilaterally.  Light touch/monofilament testing was normal to the knee/thigh but decreased to the ankle/lower leg and the foot/toes bilaterally.  Vibration sensation was decreased in both lower extremities.  There was no muscle atrophy, and no trophic changes were noted.  The diagnoses included diabetic peripheral neuropathy of the lower extremities with mild incomplete paralysis of the sciatic nerve bilaterally.  There were no other pertinent physical findings.  The examiner opined that the Veteran's diabetic peripheral neuropathy does not impact his ability to work, noting that he walks every day for 40 minutes and teaches without problems.

Additional VA treatment records through June 2015 show symptomatology largely similar to that shown on the VA examinations described above.

Based on this evidence, a July 2015 rating decision granted separate 10 ratings for peripheral neuropathy of the right and left lower extremities, effective March 9, 2009 (the effective date of the award of service connection).

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claims, as they do not show that symptoms of the Veteran's peripheral neuropathy of the right and left lower extremities produce impairment greater than mild incomplete paralysis of the sciatic nerve, of either lower extremity, so as to warrant for a ratings in excess of 10 percent.  
The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's disability.  The symptoms described do not show that the Veteran's peripheral neuropathy of the right and left lower extremities meets the criteria for a higher rating for either lower extremity.  

In summary, it is not shown that the Veteran's peripheral neuropathy of the right and left lower extremities has at any time been manifested by impairment greater than mild incomplete paralysis of the sciatic nerve.  Consequently, a rating in excess of 10 percent is not warranted for either lower extremity.

All symptoms of the Veteran's peripheral neuropathy of the bilateral lower extremities are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun, supra.  Finally, the matter of a total rating based on individual unemployability due to service-connected disability is not raised by the record.  The record shows that the Veteran is employed.  


ORDER

A compensable rating for bilateral retinopathy prior to June 26, 2015 and a rating in excess of 20 percent from that date are denied.

Ratings for left and right lower extremity peripheral neuropathy in excess of 10 percent, each, are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


